Citation Nr: 1502235	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  09-50 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a disability rating greater than 20 percent for left shoulder arthropathy with recurrent dislocations.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel

INTRODUCTION

The Veteran served on active duty with the United States Army from February 1983 to March 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Columbia, South Carolina, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which continued a 20 percent disability rating for the Veteran's left shoulder disorder.

The Veteran testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing in October 2010.  A transcript of this proceeding has been associated with the claims file.

In an April 2011 decision, the Board expanded the Veteran's appeal to include the issue of entitlement to a total disability rating based on individual unemployability (TDIU), consistent with Veteran's allegations and governing legal precedent.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board denied a disability rating greater than 20 percent for left shoulder arthropathy with recurrent dislocations, and also denied a TDIU.

The Veteran appealed the Board's April 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2012, the parties to the appeal (the Veteran, through an attorney, and a representative from VA General Counsel) filed a Joint Motion for an Order Vacating and Remanding the Board of Veterans' Appeals Decision, in Part (Joint Motion).  The parties agreed that the Board's decision should be vacated and remanded insofar as it had denied a disability rating greater than 20 percent for left shoulder arthropathy with recurrent dislocations.  In so doing, the parties observed that the Veteran was not challenging the Board's denial of a TDIU, and that that issue should be considered abandoned.  The Court granted the Motion later that month.

Subsequently, in an October 2012 decision, the Board denied the claim for a disability rating greater than 20 percent for left shoulder arthropathy with recurrent dislocations.  The Veteran again appealed to the Court, which vacated the October 2012 Board decision and remanded the case back to the Board in May 2014, holding that the issue of whether guarding is the equivalent of limitation of motion is a medical question, and that the Board's statement that they are the same was a Colvin violation.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

In November 2014, the Veteran submitted an "Additional Evidence Response Form," indicating his request that the case be sent back to the Agency of Original Jurisdiction (AOJ) for "review of this additional evidence that I am submitting in my appeal."  The Board notes, however, that the Veteran has not submitted any additional evidence.  

The Board also notes that in addition to the paper claims file, the Veteran has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  There are no documents on the VBMS at the moment.  A review of the documents in Virtual VA reveals that they are duplicative of the documents in the paper file, except for a copy of a November 2014 Appellate Brief.     

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim can be properly adjudicated.

In connection with his increased rating claim, the Veteran underwent a VA Joints examination in May 2009.  During the examination, the examiner verified that the Veteran is right handed.  The Veteran reported that he had daily left shoulder pain that comes and goes.  The duration varied.  He experienced popping, but no swelling or grinding.  He had several dislocations in the past that he reduced himself; he tried to avoid using the left arm because it dislocated so easily.  He had difficulty working overhead.  The Veteran reported that he was unemployed, but stated that it was not due to his shoulder problem.  On physical examination, there was mild pain of the left shoulder with palpation.  Strength was 5/5.  Flexion and abduction were each to 110 degrees.  Internal rotation was to 60 degrees, and external rotation was to 90 degrees.  There was pain with all movements, but no additional limitation due to pain, fatigue, weakness, or lack of endurance following repetitive use.  X-rays showed a Hill-Sachs deformity, a Bankart deformity due to multiple prior dislocations, mild acromioclavicular joint arthropathy, and narrowing of the glenohumeral joint with osteophyte formation.

In its October 2012 denial, the Board considered whether the Veteran was entitled to a separate rating for arthritis of the left shoulder, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003, and found that no separate rating was warranted.  The Board noted that the 20 percent rating currently assigned for the Veteran's disability under DCs 5010-5020 contemplated recurrent dislocation of the scapulohumeral joint with frequent episodes and "guarding of all arm movements."  38 C.F.R. § 4.71a, DC 5020 (emphasis added).  The criteria for the assignment of a compensable evaluation for arthritis of a single major joint, based on X-ray evidence, likewise contemplated limited motion of the arm, when objectively confirmed.  The Board further stated in the October 2012 denial that the symptoms associated with arthritis and dislocation of the shoulder were not wholly distinct and separate.  Rather, the criteria under both DCs overlap, inasmuch as they both contemplate limited motion of the arm; one as a result of guarding, and the other as a result of objectively confirmed limitation of motion.  In the Board's view, to compensate the Veteran for limitation of motion, and then separately compensate him for "guarding of all arm movements," which is tantamount to limitation of motion, would violate the principle that a claimant should not be compensated twice for the same symptomatology, as set out in 38 C.F.R. § 4.14, and was not appropriate.

The Court disagreed with the Board and remanded the case back to the Board in May 2014, holding that the issue of whether guarding is the equivalent of limitation of motion is a medical question, and that the Board's statement that they are the same was a Colvin violation.  See Colvin, supra.  Therefore, a remand is necessary to obtain a medical expert's opinion on the issue of whether guarding is the equivalent of limitation of motion.  Because the Board is already remanding this issue, and considering the fact that the Veteran's last joints examination was in May 2009 and that he argued during his October 2010 Board hearing that his condition was worse, the Board notes that the Veteran should undergo a new VA examination to assess the current nature, extent and severity of his left shoulder disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  

Finally, while on remand, efforts should be made to obtain records of any relevant private and VA treatment the Veteran may have undergone pertaining to his left shoulder disability that is not already associated with the claims file, in order to ensure that his claim is adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).  In this regard, the claims file indicates that the latest treatment records are from Columbia VA Medical Center (VAMC), dated through July 2009.  As such, all treatment records from the Columbia VAMC since July 2009 should be obtained.

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of any other records pertaining to any relevant treatment the Veteran has received with regard to his left shoulder disability, to especially include the treatment records from Columbia VAMC since July 2009, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.

2. Ask the Veteran to provide a release for relevant records of treatment from any private care providers that are not already associated with the claims file, and to identify, and provide appropriate releases for, any other care providers who may possess new or additional evidence pertinent to the issue of left shoulder disability.  If he provides the necessary release, assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

3. After all records and/or responses received from each contacted entity have been associated with the claims file, or a reasonable time for the Veteran's response has expired, arrange for the Veteran to undergo a new VA examination to determine the current level of severity of his left shoulder disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.

The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his left shoulder disability, the examiner should identify the severity of the Veteran's left shoulder disability.  Additionally, the examiner should undertake all indicated tests and studies.

The examination report must include ranges of motion, with notations as to the degree of motion at which the Veteran experiences pain, if any.  The examiner should identify and completely describe any other current symptomatology.   

Ask the examiner to discuss all findings in terms of DCs 5200-5203.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.  

In addition to objective findings, the examiner should fully describe the Veteran's lay accounts of functional effects caused by the left shoulder disability in the final report of the evaluation, such as those impacting his daily activities and employment/employability.

The examiner should also state whether the Veteran has arthritis of the left shoulder.

Ask the examiner to especially explain, in detail and with supporting medical evidence, whether guarding is the equivalent of limitation of motion.

All opinions must be supported by a clear explanation, if necessary with citation to relevant medical findings, as appropriate, in a printed (typewritten) report.

4. Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.

If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5. Then readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and arguments on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




